 Inthe Matter of LERNER SHOPS OF ALABAMA, INC., ANDLERNER STORESCORPORATIONandRETAIL,WHOLESALE AND DEPARTMENT STOREUNION,C. I. O.Case No. 10-CA-531.Decided September 8, 1950DECISION AND ORDEROn October 31, 1949, Trial Examiner Eugene E. Dixon issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto.Thereafter, the Respond-ent and the General Counsel filed exceptions to the IntermediateReport, and the Respondent filed a brief in support of its exceptions.The Respondent also requested oral argument.This request is here-'by denied as the record, exceptions, and brief, in our opinion, ade-quately present the issues and the positions of the parties.,The Board has reviewed the rulings made by the Trial Examiner'and finds that no prejudicial error was committed.2The rulings :are hereby affirmed.The Board has considered the Intermediate'Report, the exceptions and brief, and the entire record in the case,and hereby adopts the Trial Examiner's findings, conclusions, andrecommendations, except insofar as they are inconsistent with thefindings, conclusions, and order herein.3' On June 26,1950, the Respondent filed a motion to reopen the record,asserting that,at the time of the complaint herein, the Congress of Industrial Organizations,parent fed-eration of the Union, and itsofficers,had not complied with the filingrequirements of theAct, and therefore, that the Board was without authorityto issue the complaint.For thereasons statedin J.II.Rutter-Rea:ManufacturingCoinpangt,Inc.,90 NLRB 130, andBethlehem SteelCompany,89 NLRB 1476, the motion is herebydenied.2In his exceptions,the GeneralCounsel contends,in substance,that the Respondentimproperly refused to make more specific itsanswer alleging intimidationand coercion bythe Union, and that theTrial Examiner,therefore,erred in denyingthe motion of theGeneral Counsel to strike all testimony relating to such allegations.However, the Gen-eral Counsel has not asserted,nor does it appear,that the testimonyconcerning the allegedacts of intimidation and coercion resulted in surprise,or that hewas deprivedof his rightfully to litigatethe matter.Accordingly, in view ofthe absence of prejudice to the GeneralCounsel,we find it unnecessary to pass uponthe proprietyof this rulingby the TrialExaminer.3In asserting jurisdiction over the Respondent,the Trial Examiner based his deter-mination solely upon the operations of the Respondent,considered as an individualentity.91 NLRB No. 22.151 152DECISIONSOF NATIONALLABOR RELATIONS BOARD1.The Trial Examiner found, and we agree, that the Respondentinterfered with, restrained, and coerced its employees in violationof Section 8 (a) (1) of the Act.In so finding, we rely exclusively upon the following conductattributable to the Respondent: (a) Division Manager Birk's ques-tioning of employee Benefield concerning her membership in theUnion; and (b) Store Manager Woodall's interrogation of employeesFarrell, Yates, and Henson as to whether they had joined the Union.'2.We do not agree with the finding of the Trial Examiner that,on and after July 20, 1948, the Respondent violated Section 8 (a) (5)of the Act. In our opinion, the record fails to establish that, duringthis period, the Union represented an uncoerced majority of theemployees in the appropriate unit.5The Trial Examiner's finding as to the Union's majority status isbased on evidence that, of the approximately 14 employees in theappropriate unit, 8 had submitted authorization cards to the Unionat the time of its request for recognition on July 20, 1948.However, atleast 2 of these cards, namely those of employees Swain and Farrell,were obtained after employee Benefield, the principal solicitor onbehalf of the Union at the Respondent's store, had threatened theseemployees with economic reprisal if they failed to join.Accordingto Swain's uncontroverted testimony, she was warned by Benefield,before signing a card, that "If I didn't join I'd be one of the first togo out." Similarly, Farrell. testified, without contradiction, that,before she signed, Benefield warned her that "it is sign, or else," whichFarrell understood to mean "that I didn't work if I did not sign."Benefield's remarks were thus not confined to mere predictions ofthe consequences of a future authorized union-security agreement,6However,we rely,in addition,on the facts that the Respondent is wholly owned by Ler-ner Stores Corporation, a Maryland corporation which is a holding company, owningcorporations similar to the Respondent in many States ;thatthere is almost a completeidentity of officers and directors of these two corporations;and that labor relations policiesof the Respondent are apparently determined by Associated Lerner Shops of America, Inc.,another subsidiary of Lerner Stores Corporation,which servesin a managerial capacity forall the operating subsidiaries.Cf.Collins Baking Company,83 NLRB 599.4While Woodall remarked to employees Benefield and Yates that she had been"stabbedin the back,"we are of the opinion,unlike the Trial Examiner,that such remarks weretoo equivocal in nature to constitute unlawful restraint and coercion.We also find,contrary to the Trial Examiner,that the wage increases granted by the Respondent on orabout October 20, 1948, to the employees in almost all its 40 southern division stores,including Gadsden,were not, under all the circumstances,violativeof the Act.'We find, substantially as did the Trial Examiner,that the appropriate unit embracesall employees at the Respondent'sGadsden,Alabama,store, including extra sales em-ployees,but excluding guards, professional employees,and supervisors.We do not passupon whether the assistant manager, whose status is not determinative under our dispo-sition of the case,should properly be excluded from the unit as a supervisor.8The instant case is clearly distinguishable fromTennessee Coach Company,84 NLRB703, relied upon by the Trial Examiner.There the remarks in question constituted merepredictions of the effect of an authorized union-shop agreement. LER'\IER SHOPS OF ALABAMA, INC.153but constituted clear threats of present loss of employment if the em-ployees refused to become members. Such remarks by the Union'schief proponent were manifestly calculated to restrain and coerce theemployees, concerned and, in our opinion, raise substantial doubt as towhether the. Union, which relies on its authorization cards rather thanthe results of ballots cast at a secret election, represented the freechoice of the Respondent's employees.Accordingly, as the threats made to at least two of the employeeswho submitted authorization cards impaired the Union's majoritystatus, we find that the Respondent's refusal to bargain was not viola-tive of the Act.7ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent,Lerner Shops of Alabama,Inc.,Gadsden,Alabama, and its officers,agents, successors, andassigns, shall :1.Cease and desist from :(a) Interrogating its employees concerning their union member-ship, activities,or sympathies;(b) In any other manner interfering with, restraining,or coercingits employees in the exercise of their right to self-organization, toform labor organizations,to join or assist Retail,Wholesale and De-partment Store Union,CIO, or any other labor organization,to bar-gain collectively through representatives of their own choosing, andto engage in concerted activities for the purposes of collective bargain-ing or other mutual aid or protection,or to refrain from any or allsuch activities,except to the extentthatsuch right may be affectedby an agreement requiring membership in a labor organization as acondition of employment,as authorized in Section 8 (a.) (3) ofthe Act.2.Take the following affirmative action which the Board finds willeffectuate the policiesof the Act :(a)Post at its store in Gadsden,Alabama, copies of the noticeattached hereto, marked Appendix A.$Copies of said notice, to befurnished by the Regional Director for the Tenth Region, shall, afterbeing duly signed by the Respondent's representative,be posted by'See N. L.R. B. v. Dadourian Export Corporation,138 F. 2d 891 (C. A. 2) ;of.High-land ParkManufacturing Company,84 NLRB 744,andLancaster Garment Company, 78NLRB 935.8In the event this Order is enforced by decree of a United States Court of Appeals,there shall beinserted in the notice before the words, "Decisionand Order," the words,"Decree ofthe United States Court of AppealsEnforcing." 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Respondent immediately upon receipt thereof, and maintained byit for sixty (60) consecutive days thereafter, in conspicuous places,,including all places where notices to employees are customarily posted..Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material;(b)Notify the Regional Director for the Tenth Region, in writing,,within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint, insofar as it alleges thatthe Respondent otherwise violated the Act, be, and it hereby is,,dismissed.CHAIRMANHERZOG and MEMBER STYLES took no part inthe con-sideration of the above Decision and Order.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that : 'WE WILL NOT interrogate our employees concerning their unionmembership, activities, or sympathies.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organi-zation, to form labor organizations, to join or assist RETAIL,.WHOLESALE AND DEPARTMENT ST011E UNION, CIO, or any otherlabor organization, to bargain collectively through representativesof their own choosing, and. to engage in concerted activities for the.purposes of collective bargaining or other mutual aid or protec-tion, or to refrain from any and. all such activities, except to theextent that such right may be affected by an agreement requiring-membership in a labor organization as a condition of employment,.as authorized in Section 8 (a) (3) of the National Labor RelationsAct.All our employees are free to become, remain, or refrain from becom-ing or remaining members of the above-named union or any other labororganization, except to the extent that this right may be affected by an_agreement in conformity with Section 8 (a.) (3) of the Act.LERNER SHOPS OF ALABAMA, INC.,Employer.Dated---------------- By--------------------------------------(Representative)(Title) LERNER SHOPS OF ALABAMA, INC.155This-notice must remain posted for 60 days from the date hereof,.and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERShally O. Wise, Esq.,of Atlanta, Ga., for the General Counsel.Frank A. Constangy, Esq.,of Atlanta, Ga., andIrving H. Dale, Esq.,of NewYork City, for the Respondent.John J. Schulter,of Birmingham, Ala., and W. E.Connell,of Alabama City,.Ala., for the Union.STATEMENT OF TIIE CASEUpon charges duly filed by Retail, Wholesale and Department Store Union,C. I. 0., herein called the Union, the General Counsel of the National Labor Rela--tions Board (herein called the General Counsel and the. Board, respectively), bythe Regional Director for the Tenth Region (Atlanta, Georgia), issued his com-Stores Corporation, herein called the Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (a) (1) and (5) and Section 2 (6) and (7) of the.National Labor Relations Act, as amended June 23, 1947, by Public Law 101, 80thCong., Chap. 120, 1st Sess., herein called the Act.Copies of the charges, thecomplaint, and notice of hearing were duly served upon the Respondent and the-Union.With respect to unfair labor practices, the complaint as amended, alleged, insubstance, that the Respondent :(1)On or about July 17, 1948, and thereafter, refused to recognize and bargainwith the Union as the exclusive representative of its employees in an appropriateunit.(2)On or about July 17, 1948, and thereafter, by certain named officers, agents,and employees interfered with, restrained, and coerced their employees by (a)making statements to them containing threats of reprisal or force or promise ofbenefit pertaining to their union activity; (b) interrogating their employeesregarding their union activity ; (c) urging, persuading, threatening, and warningits employees to refrain from joining the Union; (d) promising and granting itsemployees an increase in pay and better working conditions ; and (e) ordering its,employees to withdraw from,the Union.In its answer Respondent denied the commission of any unfair labor prac-tices and as a defense alleged. that the alleged unit was not appropriate for bar-gaining and that the Union never represented an uncoerced majority of theemployees because a number of the employees were "intimidated, coerced,.threatened and interfered with" by the Union in the exercise of rights guaranteedunder Section 7 of the Act.Pursuant to notice, a hearing was held at Jasper, Alabama, May 24 and 25,1949, before the undersigned Trial Examiner, duly designated by the Chief Trial-Examiner.The General Counsel and the Respondent were represented bycounsel and the Union by representatives.Opportunity to be heard and toexamine and cross-examine witnesses was afforded all parties.Prior to the hearing a motion for a bill of particulars by the. Respondent wasgranted in part and denied in part. At the hearing amendment of the com-plaint with respect to the wording of the unit allegation was allowed without-objection.A motion by the General Counsel to strike paragraph 13 of the 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDanswer alleging intimidation and coercion on the part of the Union in viola-tion of Section 8 (b) (1) of the Act was granted only to the extent of strikingthat part of the allegation which alleged a violation of Section 8 (b) (1) of theAct.Another motion by the General Counsel to answer more specifically para-graphs XII, XIII, and XIV of the complaint was denied but a motion requiringRespondent make more specific paragraph XIII of the answer alleging intimida-tion and coercion on the part of the Union was granted. Respondent refusedto comply with this motion, whereupon the General Counsel moved to strikeany testimony that might be adduced pertaining to the alleged intimidation andcoercion by the Union.Ruling on this motion was reserved.'At the close of the General Counsel's case, Respondent moved to strike fromsection 14 of the complaint as particularized by paragraph II and III of the billof particulars, any reference to Assistant Store Manager Hix which motion wasgranted without objection.Also granted without objection was Respondent'smotion to strike from paragraph XIV of the complaint, as amended by section5 of paragraph III of the bill of particulars, the allegation that Division Man-ager Birk on September 17, 1948, ordered employees to withdraw from theUnion.Also stricken upon motion by Respondent were the allegations of sub-section 3 of paragraph III of the bill of particulars pertaining to the activitiesof the division manager, Birk, on September 17, 1948.Ruling was reservedon the motion by the Respondent to strike from paragraph IV of the bill ofparticulars the allegation that Store Manager Woodall promised or granted anincrease in pay or better working conditions ; the motion is hereby denied.At the close of Respondent's case, ruling was reserved on Respondent's motionto strike from the complaint the Lerner Stores Corporation as a Respondent.The motion is hereby granted. Various other motions by Respondent uponwhich rulings were reserved are disposed of by the findings and conclusionsherein.An oral argument was made at the end of the hearing by the General Counsel.Permission was granted to file briefs and proposed findings and conclusions.A brief was duly filed by the Respondent.Upon the entire record in the case and from my observation of the witnesses,I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTLerner Shops of Alabama, Inc., is a corporation organized under and existingby virtue of the laws of the State of Alabama and qualified to do business inthe State of Alabama. The corporation is and has been for a number of yearsengaged in the business of operating retail stores for the sale of ladies appareland ready-to-wear, in Gadsden, Birmingham, Montgomery, and Mobile in theState of Alabama. In the course of the conduct of the corporation's operationsduring the calendar year 1948, at the aforesaid stores, the corporation purchased1At the time the undersigned granted the above motion, he was aware of the ruling ofthe BoardinColumbusManufacturingCo., Case No. 10-C-2056, dated November 30, 1948,involving an appeal from a ruling of a Trial Examiner to make more specific a generaldenial in an answer in connection with a charge of violation of Section S (a) (1) of theAct, wherein the Board reversed the Trial Examiner. The situation here where a defensewas alleged but not explained appeared at the moment to be distinguishable.Uponreflection, however, I am of the opinion that there is no substantial difference between theColumbus Manufacturingcase and the situation herein.Accordingly,the General Coun-sel'smotion is hereby denied. LERNER SHOPS OF ALABAMA, INC'.157in excess of $1,000,000 worth of merchandise consisting principally of women'swearing apparel, approximately 99 percent of which was purchased outside theState of Alabama and shipped in interstate commerce to the four stores mentionedabove.During the same period, the corporation, through these same four stores,sold merchandise for dollar value in excess of $1,000,000, less than 1 percent ofwhich was sold and shipped to customers outside the State of Alabama. Dur-ing the same period in the operation of its store at Gadsden, Alabama, the cor-poration purchased merchandise consisting principally of women's 'wearingapparel at a dollar value in excess of $100,000, approximately 99 percent ofwhich was purchased outside the State of Alabama and shipped in interstatecommerce to the Gadsden, Alabama, store.During the same period, in the opera-tion of the Gadsden, Alabama, store the corporation sold merchandise for dollarvalue in excess of $200,000, less than 1 percent of which was sold and shipped tocustomers outside the State of Alabama. Upon the basis of the foregoing, I findthat the Respondent, Lerner Shops of Alabama, Inc., is engaged in commercewithin the meaning of the Act.II. THEORGANIZATION INVOLVEDRetail,Wholesale and Department Store Union, C. I. 0., is a labor organizationwithin the meaning of the Act, admitting to membership employees of theRespondent.III. THE UNFAIR LABOR PRACTICESA. Interference,restraint,and coercionOn Saturday,July 17, 1948,Woodall, Respondent's store manager,was informedby officials of the Union that a majority of Respondent's employees in the Gadsdenstore had designated the Union as their bargaining representative.This in-formation Woodall conveyed that night by means of a long distance telephonecall to Rosenbloom,Respondent's district manager at Atlanta.The following:Monday, Rosenbloom and Birk, Respondent'sdivisionmanager, arrived from,Atlanta, the former in the morning and the latter not until after the store hadclosed at 6 p. in.At about 8:30 that night,Rosenbloom,Birk,Woodall, and His, the assistantstore manager,drove to the home of Harris,a few miles out of Gladsden.Harris,together with Benefield,was the principal advocate of the union movement inRespondent's store.Woodall testified that it was her suggestion that Harris bequestioned, the purpose being to find out if there were any grievances or com-plaints on the part of the employees.It was Birk's decision to go out immediatelyrather than to make the inquiry the following day.Harris'testimony in partas to this visit is as follows : zQ.Well, what happened when they came out there,Mrs. Harris?A.Well, when they walked in, Mrs. His cameto the door and said Mr.Birk wanted to talk to me a few minutes and asked me if I wanted to talkto him;and Isaid, "come on in."When Mr. Birk walked in I shook handswith him;and I said, "If you come to ask me if I signed a card",I said,"Yes, I did."And hesaid if I were happying working at the store.Q. Said what?2Harris was called as a witness under subpoena by the General Counsel.At the time ofthe hearing she was no longer employed by Respondent.When Harrisslidnot testify asexpected the General Counsel claimed surprise and was permitted to cross-examine her. 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. He asked me if I was happy working at the store ; and then we talkeda little bit after that; and he said, "You did sign a card?" and I said,"Yes"; and he said, "I want you to feel free to do anything that's best" ; andfrom there on I can't remember anything. It was just a general conver-sation.Nowhere in Harris' testimony is there any indication that she was asked.about grievances or complaints of the other employees.Nor does Woodall'stestimony throw much light as to the accomplishment of the avowed purpose ofthe visit to Harris.Asked by the General Counsel if Birk had asked Harris"whether the girls had any complaints of any kind at the store," she replied thatshe did not remember. On cross-examination by Respondent Woodall (havingbeen called by the General Counsel as a witness under Rule 43 (b) of the Rules-of Civil Procedure for the District Courts) acquiesed in the suggestion that Birk.discussed with Harris "exactly what he had come to see her about, to see whetheror not there were dissatisfactions ;" and to see "whether she had complaints orshe knew of complaints."The next day, Tuesday, before the store opened for business, Birk spoke brieflyto the employees as a group.He complimented them on their record of achieve-ment and assured them of Respondent's desire that they be happy in their work.He indicated that it was their privilege to join any organization of their ownchoosing and encouraged them to feel free to come to their supervisors with anyof their problems.Somewhere during the course of this talk, Benefield suggestedthat the union representative be called in or that the union adherents walk out.Birk told them he did not want them to do that.This same morning prior to the time Birk addressed the employees Benefieldwas introduced individually to him. It was her uncontradicted and creditedtestimony, 3 that Birk at this time asked her if she had joined the Union and.also asked her what the Union could do for the employees that the Companycould not do.Sometime on the same day Woodall called Farrell on the telephone and asked'her if she had joined the Union. As testified by Farrell, Woodall said, "Mrs.Farrell, all the girls down here-I understand all the girls down here have signedunion cards and Mr. Birk and Mr. Rosenbloom want to know if you signed one?" 4Either the same day, July 20, or the next, Woodall called Yates on the tele-phone and asked her if she "was in that bunch that joined the Union." In-formed by Yates that she was, Woodall said, "I wouldn't have thought about (sic)it.You just stabbed me in the back."Sometime shortly after the incident with Birk, Woodall called Benefieldto the back of the store and talked to her about the Union. She told Benefieldshe did not think Benefield "would have done that" and also said that Bene-field stabbed her in the back.Although the substance of this conversation isnot too clear, it is apparent that it was charged with considerable emotionalism.Woodall was in tears. Benefield warned her that her remarks might subjectWoodall to a $10,000 fine.3 Birk did not testify although he was present all during the hearing.4While admitting that she called Farrell and asked her if she had joined the Union,Woodall denied that she said Birk and Rosenbloom wanted that information. In my opin-ionWoodall was an unreliable witness. In not crediting Woodall's denial in this instance,I am further persuaded by Woodall's testimony regarding the reason she called Farrelland Yates to the effect that because they were not in attendance when Birk made hisspeech to the employees, she "thought that the other girls might like to know that he hadbeen there." LERNER SHOPS OF ALABAMA, INC.159Woodall also asked Henson if she had joined the UnionsHenson's testimonyto this effect was not definite as to when it occurred. She testified it was aftershe signed the union card and at a time when she had not worked for a weekor two. In view of Woodall's admissionon the witness stand that she knewwho had joined the Union within a couple of weeks after the union officials'visit, I find that Woodall's interrogation of Henson took place no later than theend of July.In its brief Respondent argues that the interrogations of its employees abouttheir union membership were so inconsequential as to be excusable under therationale of various Board and court decisions cited by Respondent holding thatby reason of the isolated or perfunctory nature of the Employer's interrogationsor remarks they did not under the circumstances of those cases amount to inter-ference, restraint, or coercion of the employees' rights in violation of the Act-The record does not justify Respondent's contention.Here we have not 1 or2 sporadic remarks or interrogations out of a group of two or three hundredemployees emanating from a low supervisory level without the knowledge oftop management. Instead we-have interrogations as to the union membership of4 out of some 14 employees, the direct effect of whichis so serious as to beconsidered,per se,violative of Section 8 (a) (1) of the Act,' instigated andindulged in by high officials.Nor can a telephone call from the store managerto an employee wherein an affirmative reply to an interrogation by the manageras to unionmembership is countered with a statement by the manager that theemployee has stabbed her in the back be' considered a perfunctoryincident..In the same vein is Woodall's remarks to Benefieldcoming in an intense discus-sion about the Union wherein Benefield's union activities -are described, withtears, as "stab in the back."'As indicated by Woodall in her testimony, the reason there wasnot more suclqinterrogations was that various of the employees had volunteered informationabout their own union activities and apparently that of their fellow-employees.Thus, it appears that Fluker, Lynn, and Carpenter told Woodall they hadjoined the Union.A conversation with Davis about the Union revealed thatshe had not been asked to join. The information volunteered by Harris inWoodall's presence has already been mentioned. In addition, whether the in-formation was volunteered or otherwise, Woodall also knew that His had notjoined and that Douval had joined the Union, the latter informationbeing inWoodall's possession either Monday night or Tuesday morning.The foregoing reveals that there was nothing isolatedor innocuous aboutRespondent's unlawful remarks to and interrogation of its employees,nor wasit innocent, accidental, or lacking in purpose as is shown by the undenied creditedtestimony of Dot Vandergift Shaw, at the time pertinent herein, manager of theBetty Gay Shop, another women's wear store in Gadsden. It was Shaw's testi-mony that Birk and Rosenbloomcame intoher store about the latter part ofJuly 1948 and in the course of the conversation with her Birk told her that "hehad heard the girls were joining the Union, and that the stores should get to-gether and cooperate to keep them from joining," that they did not want theUnion.Birk attempted at this time to ascertain what the Betty Gay Shop was.5Woodall denied this. I do not credit the denial.For a restatement of the coercive effect of such interrogations, seeStandard-Coosa-Thatcher Company,85 NLRB 1358.'Cf.N. L. R. B. v. Jahn and Oilier Engraving Company,123 F. 2d 589 (C. A..7) enf'g.24 NLRB 893. 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDpaying its girls so ws "to see if his girls were in line with the girls up and downthe street."Respondent also contends, as testified by Woodall, that her interest in theemployees' union activity was purely personal, having been viewed by her asa reflection on her direction of the store during her short period as manager.Such a defense would be of doubtful validity under the best of circumstances.Here Woodall's admission to Farrell that Birk and Rosenbloom wanted to knowif Farrell joined the Union negatives Respondent's contention.This is particu-larly true where Respondent's purpose to "keep the girls from joining the Union"is shown by the testimony of a former manager of another Gadsden store. Inany event, to give effect to Respondent's theory on the facts herein would merelyserve to accentuate in the employees minds the Respondent's opposition to theUnion and make more pronounced the coercive effect of the remarks and inter-rogations.If joining the Union reflected so seriously on the management'sattitude toward the store manager as to cause her to describe such conduct tothe employees as a "stab in the back," the employees certainly could reasonablyview with apprehension the Respondent's attitude toward their concertedactivity.It is true that in his speech to the employees Birk stated that they had theright to join any organization they wanted to and that he also told Harris thesame thing. It also appears that Woodall in ordering the girls not to talkabout the Union in the store (adding that outside the store she had nothing tosay) also told them it was their privilege to join a union but that they had todo it outside the store.Respondent contends that these protestations effectivelyneutralize any possible coercive effect of the above interrogations. I do not agree."It is firmly established that (an employer's) duty under the Act is not to givemere lip service to it with proclamations and instructions but to use its authorityto make its policy effective-." 8This is particularly true where high officialsindulge in the coercive acts as here.In view of the foregoing, I find that Birk's interrogation of Benefield as toher union membership and Woodall's interrogation of Farrell, Yates, and Hen-son as to their union membership and Woodall's "stab in the back" remarksto Yates and Benefield interfered with, restrained, and coerced the Respondent'semployees in the exercise of rights guaranteed them in the Act.B. The refusal to bargain1.The appropriate unitThe complaint alleges that all employes of the Respondent's "Gadsden store,excluding guards, professional employees, and supervisors as defined .in the Actconstitute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act." The Respondent contends that theunit should properly exclude the casual' intermittent workers as distinguishedfrom the regular part-time employees and should include the assistant storemanager.BBirminghamPost Companyv.N. L. R. B.,140 F.2d 638(C.A. 5) ; see alsoColonialLifeInsurance Company,76 NLRB 653;Fulton Bag and Cotton Company,75 NLRB 883;Wadesboro Full-Fashioned Hosiery Company,72 NLRB 1064. LERNiER ;SHOPS! OF ALABAMA,INC.161(a)Part-time employeesAt the time pertinent herein, the Respondent's payrolls ° show, in additionto the classifications of manager, assistant manager, cashier, display, maid andporter, certain regular sales positions as well as a group designated as "extrasales" positions.The regular sales people are compensated on a weekly salarybasis plus a percentage of sales as a bonus. The extra sales people, while alldoing the same type of work as each other and as the regular sales people; namely,sellingmerchandise to the store's customers, are paid on an hourly basis anddo not receive a bonus.While an attempt was made by Dale to draw a dis-tinction between what he called regular part-time employees whom he describedas those who work less than a full-time schedule and extra part-time employeeswhom he described as working on Saturdays only and generally coming in thenonly when called in advance, it appears that the distinction, if any, is purelya matter of personal opinion existing in Dale's mind, since the Respondent makesno official distinction and carries all the employees in one group on the regularpayroll as "extra sales" and refers to them indiscriminatorily in companyparlance as "part time extras."After identifying all of the extra employees as "part time extras when needed,"Woodall, the store manager, testified she had one such employee, Yates, whohad regular reporting days each week, the rest being told every night when toreturn or being so instructed by telephone. Elsewhere in her testimony, Woodallindicated that Farrell, Yates, and Henson (carried on the summary of the payrolls received in evidence as "extra sales") all had similar jobs, coming in fromSaturday to Saturday and afternoons as needed, and working severaldaysin astretch during the busy seasons such as Easter, Christmas, and Mother's Day.There is nothing in the record to show that any of the other extra sales peoplecarried on the payrolls were considered by Respondent to have had a differentstatus from those above mentioned. From the foregoing, it appears to theundersigned that there is little or no distinction as to the relative status ofthe various people carried on Respondent's payrolls as "extra sales" classifica-tions.Accordingly, in view of the similarity of duty of all the sales people inRespondent's store at Gadsden, Alabama, the similarity of the method of pay-ment of all of the extra sales people, and the fact that all of the extra salespeople are carried on Respondent's regular payroll, the undersigned finds thatthe extra sales people have an identity of interest with the regular sales peoplein the terms and conditions of their employment that permits their being includedin the same unit for the purpose of collective bargaining in respect to hours,wages, and conditions of employment.10(b)TheassistantmanagerThe store hours at all times pertinent herein were from 9 to 5: 30 with 1hour for lunch. In the absence of the manager, the assistant manager is inllNeither the original nor copies of Respondent's payrolls were offered in evidence.Astipulation was entered wherein the names of employees and their payroll classificationsfor the weeks ending on July 17, 24, and 31 and August 7 and 21, were read into the rec-ord.There is no indication of the number of hours or days worked by any of the employeesduring these periods.1UBurrowsandSanborn, Inc.,81 NLRB 1308:SpencerShoeCompany,61 NLRB 1058Florsheim Retail Boot Shop,80 NLRB 200;Province Public Market,79 NLRB 1482. 162DECISIONS OF NATIONALLABOR RELATIONS BOARDcharge.Thus for a period not exceeding an hour and 20 or 30 minutes a dayduring the manager's lunch hour and other short absences for refreshments orotherwise, the assistant manager is in charge of the store.She is also incharge of the store during the manager's vacation.When the store manageris present, the assistant manager's chief duty is to sell, but she sometimes hasdetailed work to do such as billing out merchandise. She also okays checks anddirects the activities of the other employees.Like the other regular employees,she receives a straight salary, but unlike them she does not receive a bonus forsalesmade.Woodall's testimony as to the duties of the assistant managerwhile undenied in the record, nevertheless is somewhat contradictory.Thus,she at first testified that His the assistant manager, had no right to hire orfire, but later on, on cross-examination by Respondent, she testified that layingoff or disciplining employees was part of the assistant manager's duty or re-sponsibility only when the manager was out of the store. In any case, in viewof the limited nature of the authority and responsibility of the assistant man-ager, I find she was not a supervisor within the meaning of the Act and conse-quently should be included in the unit." In making this finding, the under-signed is cognizant of the Board's recent decision inThe Texas Company,Salem Gasoline Plant,85 NLRB 1211, where an employee performing duties ofa nonsupervisory capacity for 4 days of the workweek and performing dutiesof a supervisory capacity a fifth day of the workweek was held to be ineligibleto vote in a representation election because his interests were "closely tied withthose of management."The undersigned does not believe that this decisionis controlling on the facts herein.(c)The miscellaneous employees.The parties apparently are not in conflict on the inclusion in the unit of thecashier who, like the assistant manager, receives a straight salary, is entitledto sell on the floor, but receives no bonus on sales.Nor is there any questionabout the inclusion, of the display employee (who also sells), or the maid andporter.Accordingly, in keeping with Board precedents as to the inclusion ofsuch employees in one bargaining unit, the undersigned finds their interests aresufficiently similar to the interest of the other employees in the unit to warranttheir inclusion therein' In view of the foregoing, based on the record as awhole, I find that at all times material herein all employees of Respondent'sGadsden, Alabama, store, excluding guards, professional employees, and super-visors as defined in the Act constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.2.REPRESENTATION BY THE UNION OF A MAJORITY IN THE APPROPRIATE UNITThe Respondent's payroll for the week ending July 24, 1948,13 lists 15 em-ployees, of whom 14 are within the unit found to be appropriate. Authorization11Western Union Telegraph Company,41 NLRB 1051;Gulf Refining Company, 67NLRB 1299;Florsheinz Retail Boot Shop, supra.13Providence Public Market, supra; Denver DryGoods, 74 NLRB 1167 ;Phelps-DodgeMercantile Company,78 NLRB 179;Piers Reins Retail Boot Shop, supra.13 Testimony that representatives of the-Union called on Woodall, the store manager,on July 17, informing her that a majority of the employees had designated the Union astheir bargaining representative does not clearly show that a demand for recognition andbargaining was made at that time.Accordingly, I find that such demand was not madeuntilJuly 20 in a telephone conversation between Schulter, the Union's internationalrepresentative, and Dale, Respondent's labor relations director. LERNiER .SHOPS! OF ALABAMA, INC.163cards signed by 8 of Respondent's employees listed on the July 24 payroll des-ignating the Union as their collective bargaining agent were admitted in theevidence."In the absence of any vitiating defect in the authorizations theyconstitute a valid majority for the Union in an appropriate unit.Respondentcontends such defects exist-that 4 people who signed authorizations were "co-erced into joining the Union by threats of discharge and discrimination."Thetestimony regarding these incidents, all of which is undenied and credited, isset forth as follows :F=-,ER:Q. Did she (Benefield) say anything to you about joining the Union?A. Yes, she did.Q.What did she say to you about it?A. She asked me if I wanted to join, and I asked her "they going to join,"and she said they were and I said I would join too.Q.Was there any discussion as to what might happen, if anything, if youdid not join?A.Well, she said it was understood that if I did not join,- that if thestore became a union store, I would automatically be fired if the Unioncame into the store.Q.When did she tell you that?Was that before or after you told heryou would join?A. That was after.Q. That was after you told her you would join.A. Yes.SWAIN :Q. (By Mr. CONSTANCY.) Mrs. Swain, did you have any conversationswith Mrs. Benefield about signing a union card before you signed this one,this 2-c?A. I did.Q. Can you tell us when those conversations occurred?A.Well, I don't remember what day it was on but she took me by the armand took me to the fitting room and told me most of the girls had joined theUnion and,if I didn't join, I'd be one of the first to go out.DUVALL :Q.Did Mrs.Benefield say anything to you about signing a union card?A. Yep.Q.When did she say anything to you about signing the union card?A. I went in one morning and said "All of them signed" ; and said "Youjust as well get yourself ready to sign" and I said, "They won't stick to-gether" and she said, "They would" and I said, "They won't," and her andMrs. Harris were back at the water cooler and I asked Mrs. Harris,"Do youreckon they'll all stick if they sign a card" and she said they thought so.Q. Did you have any conversation with Mrs. Benefield about signing acard in which she mentioned, or you mentioned, that you wanted to waitawhile.A. I sure did. I said, "We had better not do this.""Some of thecards were admitted over objections on the'grounds that the dates orother informationon them hadnot been filled in at the time they were signed.One card,that of Tommy Williams,was rejected as not having been properly identified. It was.Connell's credited testimony that he hadall nine cards signed by the Union with him whenhe and Parker called on Woodall on July 17.917572-51-vol. 91-12 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ.What did she do then?A. Said, all that didn't sign, they would pitch them out.Q.Who would pitch them out?A. I don't know. She said, "If they don't sign, pitch them out."Q. "If they don't sign, we'll pitch them out'?"A. Yes, Sir.Q.Was there any conversation with anybody about that time about havingto be signed or you wouldbe fired?A.Well, I don't know anything about that-anythingsaid to me aboutbeing fired-but said, "All that didn't sign was pitched out."Q.Was that Mrs. Benefield?A. That's true.Q.Was that before or after the meeting at Mr. Willard's house?A. I believe it was before.Q. Before the meeting at Mr. Willard's house?A. I'm not positive. I think it was.FARRELL:Q. And I believe you testified the first clay you heard about the Unionwas when Mrs. Benefield talked to you?A. That is right.Q. The morning you signed your card?A. That is absolutely right.Q. Tell me exactly what Mrs. Benefield said to you?A.Well, I came in and went into the dress department, where I work; andshe said, "Mrs. Farrell, everybody in the store has signedunion cards thismorning; and its sign or else."Q. "And it is sign or else?"A. Yes.Q.What did that mean?Mr. WISE. I object to that as calling for a conclusion.TrialExaminer DIXON.Objection sustained.Q. (By Mr. CONSTANGY.) What did you understand by that?A.Well, it seemed to me like that I didn't work if I didn't.Q.Was that what you understood?A. That was my understanding.Q.What did she say then, Dirs. Farrell?A. She didn't say anything. I didn't speak because I was absolutelyknocked senseless.I had no idea such a thing was brewing in the store.Q. Did she say anything about Mrs. Harris then?A. She said, "Mrs. Harris wants to see you in the back," and I went di-rectly to the back and that's where Mrs. Harris gave me the card and that'swhen I signed it.Q. And you left the card withMrs. Harris?A. I did.Q.Now, have you been to any union meetings or participated any further,other than that day?A. I have been to two union meetings.Q.When were they?A. They were sometime later. I went to Mrs. Yates' house to a unionmeeting and still later I went to one at Mrs. Benefield's house.These remarks and these alone are the only basis for the contention that theemployeeswere coerced into signing cards.There is no evidence that force of LERXER SHOPS OF ALABAMA,INC.165any kind was used or threatened. Nor is there anything in the record otherthan the employee's own interpretation of the remarks to add to, augment, orexplain them.In: support of its contention that the above remarks had a coercive effecton the employees in question in the exercise of their free choice of a bargainingrepresentative,Respondent relies on three cases :G.H. Hess, Inc.,82 NLRB463, where the Board set aside an election because of coercive remarks madeprior thereto by a union official to an employee;Smith Cabinet ManufacturingCompany,81 NLRB 886; andCory Corporation,84 NLRB 972, where threatsof a loss of jobs by union agents were found to be coercive and in violation ofSection 8 (b) (1) (A) of the Act. These cases are distinguishable from thecase at hand. In each of the above cases there was an element of force orpossible violence present which was adverted to by the Board in each case andwhich is entirely lacking in this case.More important in each of the abovecases, the remarks held to be coercive were made by union officials or agentsas distinguished from rank-and-file employees.The distinction in this respecthas recently been made by the Board in theTennessee Coach Company, 84NLRB 703, wherein a remark similar to those held to be coercive and in violationof Section 8 (b) (1) (A) in theSmith Cabinetcase,supra,and in theSeamprufe,Inc.,82 NLRB 892, were held not to be coercive on the basis that the latter twocases involved statements by authorized union agents while in theTennesseeCoachcase, the remark was not by a union representative or agent but by anordinary rack-and-file employee.Respondent's contention that the remarksin question here were coercive or calculated to have that effect is unfoundedin the light of the ruling in theTennessee Coachcase.In any case assuming that the above were not true, the fact is that the recordherein does not reveal that the employees in question were coerced.Fluker's testimony was that she had indicated that she would join the Unionbefore the alleged coercive remark was made to her.Obviously, it had no effecton her decision to designate the Union as a bargaining agent.Swain attended the organizational meeting of the Union on July 15 and threeother meetings which constituted the total number of meetings the Union held.In referring to a conversation about the organizational meeting she testified,"I think she told mewewere to meet over there but I don't remember whenwewere supposed to meet."Asked if she was threatened by anyone else, Swaintestified, "Mrs.McKay said she thought it would be awful ifwedidn't swingalong after we got it started."The interest Swain showed in the Union asevidenced by her attendance at all its meetings and indeed by the mannerby which she identified herself on the witness stand with the Union and itsinitial efforts certainly does not support Respondent's contention that her au-thorization to the Union was derived as a result of intimidation or coercion.In addition Swain did not sign the card at the time of the remark but at ameeting which took place later.Actually, and most fatal to Respondent's con-tention, Swain herself did not testify that but for the alleged coercive remark shewould not have joined the Union.With respect to Duvall's authorization, it appears that she raised questionsas to the ripeness of the time and the method of proceeding with the unionorganization and expressed doubt as to whether the employees would stick to-gether in the absence of a man to head the organization. Rather than demon-strate an antiunion attitude on the part of Duvall, such observations indicatea thoughtful participating interest in the Union.Like Swain she attended theorganizational meeting on July 15, as well as all the other meetings held by the 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion.Like Swain she ,did not testify that but for the alleged coercive remar1cto her she would not have joined the Union, having not signed at the time of"the remark but later.all signed cards, and either sign, or else" which Farrell interpreted to mean if:she did not sign she would not be working. Farrell attended two union meet-ings after signing the card, one at Mrs. Yates' home and one at Benefield's.She also testified that on being told by Harris and Benefield that everybodyhad joined the Union she did not think there was anything to do but to join too.Like the others, Farrell did not testify that but for the alleged coercive remarkshe would not have joined the Union.In view of the foregoing and based on the record as a whole, I find that onJuly 17, 1948, and at all times pertinent herein, the Union represented a majorityof Respondent's employees in an appropriate unit.3.The question of recognition and bargainingThere is no question that Respondent refused to recognize and bargain with-the Union.The sole question is whether or not the Respondent's refusal was=justified under the circumstances herein.As indicated and found above, the Union notified Respondent on July 17, 1948,.that the Union represented a majority of Respondent's employees but did notcrystalize at that time a demand for recognition and bargaining.' Such demandwas made, however, by Schulter in a long distance telephone conversation toDale in New York City on July-20. This conversation amounted to no morethan an introduction of the two people, the utterance of some amenities involvingmutual friends, the notification to Respondent of the majority designation andthe request for a bargaining conference, and the acknowledgment of the same,.together with information that Dale was just about to leave on a business tripof some 10 days or 2 weeks but would take the matter up on his return.On July 23, Schulter wrote Dale confirming their conversation of the 20th andreiterating that the Union represented a majority of Respondent's Gadsdenemployees.On the same day, the Union filed with the Board a petition forcertification in the matter.Thereafter, on Monday, August 2, 1948, Schulterwired Dale in New York that he would call him at 4 p. in. the following dayregarding the Gadsden store.Dale wired back that he would not be there butsuggested that he call at 4 p. m. Thursday, August 5, which Schulter did. Asto this conversation, it was Dale's testimony that he told Schulter that he had,heard "reports about how some of the people had come to join the Union, orsigned cards" ; that he had received a copy of the R petition and told Schulterthat under the circumstances that was the right way to proceed; that Schulterargued against an election and mentioned the possibility of a strike : that Daleretorted that if Schulter felt a strike was preferable to a consent election, hesupposed there would have to be a strike ; that he felt the right thing to do wasto have a consent election quickly ; and that he would cooperate with Schulterin working out the unit, time, and place ; that they then discussed how soonthey could get together ; that Schulter was anxious for Dale to come to Birming-ham but that Dale could not do so because he had to go on another businesstrip the latter part of August; that he was ready to meet with Schulter beforethen but that they could not find a mutually convenient time.On cross-examination Dale admitted he was not sure he mentioned a consentelection to Schulter in the August 5 conversation but added that he had mentioned LERNIER SHOPS OF ALABAMA, INC.167-it in conversations he was having with Kay and Kaplan, New York officials ofthe Union with whom Respondent had dealings, so that he knew that "the wordgot back to" Schulter.On redirect examination, however, he was unable to saythat he had mentioned it to the New York officials before his August 5 conversa-tion with Schulter but did testify that within a week of that conversation he did-communicate to Kay or Kaplan or "some other officer" of the Union that theRespondent would agree to a consent election.Schulter at first testified that Dale did not mention in the August 5 conversa-tion anything about an election or the R petition.On cross-examination headmitted that receipt of the R petition may have been mentioned. I find thatthe R petition was mentioned and that in all probability an election pursuant-thereto was also brought up.But in view of Dale's uncertainty, even with the.aid of leading questions, as to the mention of a consent election I find thatsubject was not mentioned at that time.On August 17, at the request of a Board field examiner, Schulter signed anamended R petition at which time they discussed the matter of setting up ahearing, Schulter pointing out that relations with the Respondent were good ;that the Board should contact the Respondent as to its wishes.On September 1 a meeting for September 22 in New York between Schulterand Dale was arranged by the New York officials of the Union. On September 3Prowell, a Board attorney, called Schulter about setting up the Lerner case forhearing.Schulter told hits that he had a meeting arranged with the Respondenton the twenty-second and that it was his feeling they would be able to work outa contract and that they would let him know the result of that meeting at thattime.In this conversation Prowell indicated that he was going to call theRespondent the same day. The results of these conversations between Prowelland the parties were summarized in a letter from, him copies of which wentto Dale and Schulter.This letter referred to the coming meeting and the hopeof the parties that an agreement as to a consent election or recognition wouldbe reached.Also mentioned was the agreement of the parties to the date ofSeptember 29 for a hearing in the event no satisfactory solution of the matter-was arrived at in the September 22 meeting.Thereafter, Dale went on a vaca-tion and nothing more appears until the September 22 meeting.In this meeting it appears that an earnest plea was made by Schulter for-recognition and a contract.This was countered by Dale with an assertion ofdoubt as to the wisdom of such a course of action. Among other things theinternal affairs of the Union were brought up, the number of employees in theunit as reflected by the R petition was questioned, and the alleged coercive tacticsof the Union were mentioned. On this basis a consent election was offered byDale which Schulter reluctantly and disappointedly agreed to subject to theagreement of his field representatives.The only material conflict as to what took place in this meeting arises inconnection with Respondent's policy, if any, regarding consent elections.Schul-ter's testimony was that Dale told him that up to the Gadsden case all theRespondent's labor relations matters had been handled on a case-to-case basisbut that with the proposal of a consent election to Schulter, Dale was goingto meet with Respondent's Board of Directors and recommend that Respondentadopt a Nation-wide policy of agreeing to consent elections.Dale admitted he did meet at that time with representatives of top manage-ment but he denied it was for the purpose testified by Schulter. It was Dale'stestimony that the policy referred to above was already in existence having been 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDestablished prior to the Gadsden matter; that he was meeting with them "justto see if they wanted to make any suggestions about it."On its face, Dale's testimony in this respect does not impress me as beingcredible.Certainly, if the policy was already in effect as claimed by Dale, anexecutive of his standing would have no need or desire to consult hisBoard 15Accordingly I find that Respondent had no established policy with respect toconsent elections prior to the meeting of September 22 with the Union.Schulter was to have confirmed the agreement to proceed with a consent elec-tion the day following the September 22 meeting which was on Wednesday.Daledid not hear from him until Friday when Schulter called to tell him that theagreement was off and that the Union was going to file unfair labor practicecharges against the Respondent.Thereafter, charges were filed and the R pe-tition withdrawn.4.The wage increaseOn or about October 20, 1948, the Respondent put into effect at its Gadsdenstore as well as practically all its other southern stores a wage increase which,at Gadsden, amounted to $3 per week for the salaried employees and an increasefrom 50 cents to 65 cents per hour for the hourly employees. There is no evi-dence that the employees had requested a wage increase at any time.Actually,in spite of numerous instances in the record of Respondent's stated purpose toascertain if there were any grievances or complaints on the part of the employeesthere is not one word of a grievance or complaint in the entire record.Nor isthere any evidence to show that the wage increase grew out of anything but theadvent of the Union. In fact the only testimony throwing any light on thesubject is Dale's to the effect that on October 14 he told the Board's RegionalDirector that he had been holding up a wage increase for a period of a monthand a half to two months due to the pending charges.He further testified thatafterthat he and Birk discussed andworked out aseries of wage increases forthe southern stores.Certainly the wage increase had not been very crystalizedor definite if it had to be worked out at that late date.While it is true that the increases were for the entire 40 of Respondent'ssouthern stores with a possible exception of 1 or 2, it appears that not oneof these stores was unionized. It also appears that in the Gadsden campaignthe employees were informed by the Union of the wage increases resulting fromthe recent conclusion of an agreement between the Union and Respondent inNew York. This same information was broadcast to all CIO offices throughoutthe entire south with instructions to contact all Lerner stores in their jurisdiction.In view of the circumstances herein I am unable to conclude that the Respond-ent's action in granting the wage increase to its employees was motivated bynecessity or altrusim.On the contrary, it would seem that the sole motivationfor the increase was the union activity of its employees and that the sole intentwas to prove to the employees that they could get along without the Union thusoffsetting any further efforts by them along that line. "Wages which employeesare paid and the duties which they perform are the very heart of the employ-ment contract, whether such contract is established by individual bargainingor by the collective bargaining which it is the purpose of the Act to encourage."'Supporting this conclusion is the following statement by Dale in reply to a ques-tion by the General Counsel as to how he usually responds to a request for recognition :"Well,Dlr.Wise,I just want to tell you that I don'thave any usual rules about thesethings.Each case is a case.The last few we have had I have sat down with the Unionand tried to work out an election:then that's what happened." LERNiERSHOPS OF ALABAMA,INC.169Hence to take unilateral action with respect to wages after a union has beendesignated by (an employer's) employees in an appropriate unit is a violationof the Act."16Accordingly,I find that the wage increase granted to its employeesat its Gadsden, Alabama, store by Respondent on or about October 20, 1948,without request or solicitation by the employees was calculated to and didinterfere with the rights guaranteed the employees under Section 7 of the Act.5.ConcludingfindingsIt is well established "that an employer may in good faith insiston a Boardelection as proof of the Union's majority but that it unlawfully refuses to bar-gain if its insistenceon such an election is motivated not by anybona fidedoubt as to the Union's majority but rather by a rejection of the collective bar-gaining principle or by a desire to gain time within whichto undermine theUnion.""The question of good faith in these cases turns upon therelevantfacts including any unlawful conduct of the employer.Respondenthas con-tended that it has indulged in no unlawful conduct and that its refusal tobargainwas grounded in a good faith doubt as to the majority.Having found that theRespondent did interfere, restrain, and coerce its employees in theexercise ofrights guaranteed them in the Act, the sole question remaining is whether inthe light of such conduct and the course of events herein it can be said thatthe Respondent demonstrated good faith sufficient to overcome the coerciveeffect of its acts and absolve it from the obligation to bargain.I am unable toanswer that questionin the affirmative.About the middle of July immediately upon learning that itsstore is organized,high officials of Respondent arrive from out of the city and embark on and directa course of interrogation of its employees of sufficient intensity to give Respond-ent the knowledge it seeks about the employees' concerted activities and toeffectively interfere with the rights guaranteed them in the Act.At the sametime another official of the Respondent in New York is replying to a unionrequest forbargainingand recognition (a distance of a thousandmiles separatingthem) with the assertion that the Union "will have no trouble" with the Respond-ent, but that a coming business trip of a week or two prevents a meeting at thattime.Two weeks pass and the Union seeks to make a telephone contact withRespondent but is unable to do so until 2 days later because Respondent'sofficial is tied up in conferences.Then, the telephone conversation takes place(August 5) where nothing is accomplished, the Respondent being "unable" togo to Alabama in the first part of the month and claiming another business tripas an excuse for not being able to go the latter part of themonth.18The meeting finally takes place as scheduled. Recognition is not granted, but aconsent election is offered which is conditionally agreed to by the Union onlyto be repudiated a day or two later. Respondent claims that, from the start, theUnion was aware of Respondent's willingness to agree to a consent election.Respondent also maintains that it had a national policy at this time to agree toconsent elections.I have found that Respondent did not have such a policy, Ihave also found that up through the August 5 telephone discussion between the16Allis Chalmers Mfg. Co.,162 F. 2d 435, 440 (C. A. 7) enfg. 70 NLRB 348. SeealsoGeorgia TwineetCordageCo., 76 NLRB 84; and W.W. Holmes,72 NLRB 39.17 Joy Silk Mills, Inc.,85 NLRB 1263 andArtcraft Hosiery Company,78 NLRB 333."I find that this trip was merely a pretext at the time it wasmentioned to Schulterin the August 5 conversation on the basis of Dale's testimony on cross-examination to theeffect that he had not planned that trip untilafterhe had the August 5 conversation withSchuller. 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDparties the Respondent did not offer to agree to a consent election.Whether ornot such an offer was thereafter made prior to the September 22 meeting is oflittle importance herein.By that time the seeds of Respondent's previous inter-ference with its employees' rights had long since germinated and were bearingfruit.Indeed, it seems to me that had the Respondent offered a consent electionat the very start, its studied refusal to meet with the Union to effectuate such anagreement would have belied the bona fides of the offer.Respondent citesClem D. Johnston d/b/a RoanokePublicWarehouse,72 NLRBi282 andCltiammberlain Corporation,74 NLRB 1189 as, controlling on the factsherein.I believe they are clearly distinguishable.In theRoanokecase theincidents of interference on the part of the employer are not as numerous oras serious as herein.Moreover, as distinguished from the facts herein, therethe employer offered immediately to agree to a consent election.In theChamberlaincase it was found that although interference did occur itdid not reflect the policy of the employer toward the Union.Moreover,. theemployer, when it learned of the interference on the part of the supervisor, tookimmediate steps to reprimand the supervisor and to correct the conduct.Here,.not only was,the interference carried on with the knowledge and at the instigationof top officials of Respondent but one such official himself indulged in suchconduct.The evidence shows that when Schulter conditionally agreed to the. consentelection, he stated he had not been in touch with the Gadsden situation for about3 weeks. Since the unfair labor practices charged against Respondent which were:alleged to have occurred either before the 3-week period to which Schulter alluded(with which he presumably was familiar) or after the September 22 meeting,(which played no part in the decision to file charges) Respondent contends.that.some kind of an equitable estoppel has been created that prevents a finding ofunfair labor practice herein.The contention is without merit.Nor is there anymerit in the contention that by reason of the convenience that might accrue to theRespondent from a certification.The Respondent is entitled to insist on such acertification in derogation of its duty to recognize and bargain with the Union.In view of the foregoing and based on the record as a whole it is my opinionthat the preponderance of the evidence established that the Respondent's conduct-herein negatives its claim of a good faith doubt as to the majority of the Unionthus rendering it liable for its refusal to bargain therewith." I so find.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in Section III, above,occurring inconnection with the operations of Respondent described in Section I, hereof,have a close,intimate,and substantial relation totrade,traffic, and commerceamong the several States and such of them as have been found to constituteunfair labor practices, tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that Respondent has engaged in and is engaging in unfair laborpractices, I will recommend that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies and purposes of the Act.1e Joy Silk Mills,Inc.,85 NLRB 1263;Cuf7man Lumber Company, Inc.,82 NLRB 296;andNubone Company,62 NLRB 322 and cases cited therein. LERNEER SHOPS' OF ALABAMA, INC.171Having found that since July 20, 1948, Respondent has failed to bargain ingood faith with the Union as the exclusive representative of its employees inan appropriate unit, it will be recommended that upon request Respondentbargain collectively with the Union.Having found that Respondent has engaged in interrogation of its employeesconcerning their union membership and has granted a wage increase to themthereby interfering with, restraining, and coercing them in the exercise of rightsguaranteed them in Section 7 of the Act, it will be recommended that it ceaseand desist therefrom.By conduct found to constitute interference, restraint, and coercion and byits studied refusal to bargain with the majority representative of its employees,Respondent has demonstrated a determination not to accord to employees rightswhich the Act was designed to protect. It is reasonably to be assumed thatfurther unfair labor practices of the same or different character may be ex-pected to occur unless Respondent is ordered to refrain from in any mannertransgressing employees' statutory rights. I will recommend, therefore, thatRespondent be ordered to cease and desist from interfering with, restraining,or coercing its employees in any manner, in the exercise of the right to self-organization, to form, join, or assist labor organizations to join, or assist theUnion, to bargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from any or all such activities, asguaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire recordin the case, I make the following :CONCLUSIONS OF LAW1.Retail,Wholesale and Department Store Union, C. I. 0., is a labororganiza-tion within the meaning of Section 2 (5) of the Act.2.All employees at Respondent's Gadsden, Alabama, store, excludingguards,professional employees, and supervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.3.Retail,Wholesale and Department Store Union, C. I. 0., was on July 20,1.948, and at all times since has been, theexclusive representative of all theemployees in Respondent's Gadsden, Alabama, store in the appropriate unit forthe purposes of collective bargaining within the meaning of, Section 9 (a) ofthe Act.4.By refusing to bargain with Retail, Wholesale and Department StoreUnion, C. I. 0., on July 20, 1948, and thereafter, as the exclusive representativeof employees in the apppropriate unit, Respondent has engagedin and is en-gaging in unfair labor practices within the meaning of Section 8 (a) (1) and(5) of the Act.5.By interrogating employees concerning their union membership and bygranting them a wage increase on or about October 20, 1948, Respondent hasinterfered with, restrained, and coerced its employees in the exercise of rightsguaranteedin Section 7 of the Act and has thereby violated Section 8 (a) (1) ofthe Act.'6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]